

116 HR 5467 IH: Land Ownership Collaboration Accelerates Life Act of 2019
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5467IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. Tipton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to increase transparency, to support regulatory
			 certainty, and to reauthorize that Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Land Ownership Collaboration Accelerates Life Act of 2019 or the LOCAL Act of 2019. 2.Conservation agreements as regulatory mechanismsSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533) is amended by adding at the end the following:
			
				(6)Treatment
 (A)In generalA conservation agreement (including any agreement described in subparagraph (B)) entered into or endorsed by the Secretary shall be considered to be a regulation for purposes of determining whether to include a species on the list of threatened species or endangered species pursuant to this section.
 (B)Description of agreementsAn agreement referred to in subparagraph (A) includes— (i)a voluntary wildlife conservation agreement under paragraph (3);
 (ii)a candidate conservation agreement with assurances under paragraph (4); (iii)a candidate conservation agreement; or
 (iv)a plan that— (I)relates to the conservation of a species;
 (II)affects the viability of the species; and (III)is implemented, or proposed to be implemented, by—
 (aa)a State; (bb)2 or more States;
 (cc)a unit of local government; or (dd)2 or more units of local government..
 3.Voluntary wildlife conservation agreementsSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) is further amended by adding at the end the following:
			
				(3)Voluntary wildlife conservation agreements
 (A)EstablishmentThe Secretary shall establish procedures for developing and entering into voluntary wildlife conservation agreements, including by establishing conservation goals and other criteria for the agreements, with 1 or more entities, including—
 (i)a State, Tribal, or local government; (ii)a private landowner;
 (iii)a lessee; (iv)a private third-party conservation organization; or
 (v)any other entity that the Secretary determines appropriate. (B)InclusionsA voluntary wildlife conservation agreement entered into under this paragraph shall include provisions establishing that—
 (i)a party to the agreement that is in compliance with the agreement shall not be required to carry out any additional mitigation measure for a species covered by the agreement, if the additional measure would require—
 (I)any additional expenditure of resources by the party to the agreement; or (II)the adoption of any additional use, development, or management restriction on land, water, or a water-related right of the party to the agreement that would otherwise be available under the agreement; and
 (ii)a conservation agreement or an activity proposed to be carried out under such an agreement may be modified only—
 (I)under extraordinary circumstances; and (II)with the consent of all parties to the agreement.
 (C)Streamlining requirementsTo reduce the time and expense required to enter into a voluntary wildlife conservation agreement under this paragraph, the Secretary shall, to the maximum extent practicable—
 (i)implement standard procedures and encourage widespread use of templates in developing the agreements;
 (ii)simplify the application and approval processes relating to the agreements; (iii)reduce the burdens associated with reporting and monitoring under the agreements; and
 (iv)provide for the protection of sensitive personal and business-related information of any party to the agreements..
		4.Candidate conservation agreements with assurances
 (a)In generalSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) (as amended by section 4) is amended by adding at the end the following:
				
 (4)Candidate conservation agreements with assurancesNotwithstanding any other provision of law, in entering into or carrying out any candidate conservation agreement under this Act, the Secretary—
 (A)shall honor the terms of the agreement, as in existence before March 21, 2017; (B)shall enact regulations—
 (i)to expedite the process for entering into a conservation agreement; and (ii)to protect sensitive personal and business-related information of each party to the agreement;
 (C)may not take into consideration whether the implementation of the agreement, in the Secretary’s judgement, will provide a net conservation benefit to a species covered by the agreement;
 (D)shall take into consideration whether the implementation of the agreement, in the Secretary’s judgement, will preclude or remove any need to list a species covered by the agreement as a threatened species or an endangered species under this section; and
 (E)may not preclude a party to the agreement from receiving Federal funds under any other conservation program.
						.
 (b)Effect on regulationsNotwithstanding any other provision of law— (1)the amendments to part 17 of title 50, Code of Federal Regulations, made by the final rule promulgated by the Secretary of the Interior entitled Endangered and Threatened Wildlife and Plants; Revisions to the Regulations for Candidate Conservation Agreements With Assurances (81 Fed. Reg. 95053 (December 27, 2016)) shall have no force or effect;
 (2)such part shall be in effect as if those amendments had not been made; and (3)the Secretary of Commerce and the Secretary of the Interior shall not make any amendments to such part that are substantially similar to the amendments made by the final rule described in paragraph (1), unless specifically authorized to do so by Act of Congress.
 5.Safe harbor agreementsSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) (as amended by section 5(a)) is amended by adding at the end the following:
			
 (5)Safe harbor agreementsThe Secretary may offer to enter into an agreement, to be known as a safe harbor agreement, with 1 or more entities, including a State or local government, a private landowner, a lessee, private third-party conservation organization, or any other entity that the Secretary determines appropriate, that—
 (A)shall provide for the taking of any additional threatened species or endangered species that— (i)is not covered under another agreement under this subsection; and
 (ii)is drawn to the property covered by that agreement due to the improved conditions on that property generated by recovery activities for the benefit of the species covered by the agreement; and
 (B)may provide for the taking of any threatened species or endangered species covered under another agreement under this subsection and any additional threatened species or endangered species not covered under that agreement that is drawn to an adjacent property not covered by the agreement due to the improved conditions on the property covered by the agreement generated by recovery activities for the benefit of the species covered by the agreement..
		